Citation Nr: 1815387	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-24 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a skin disorder manifested by lesions and cysts.

3.  Entitlement to service connection for a neurological disorder including one manifested by tremors.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from April 1968 to August 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

On the June 2014 Substantive Appeal, the Veteran requested a Travel Board hearing.  Subsequently, in November 2015, the Veteran withdrew his request for a Travel Board hearing before a Veterans Law Judge.  See 38 C.F.R. § 20.704(d) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he is entitled to service connection for hypertension, a skin disorder manifested by lesions and cysts, and a neurological disorder including one manifested by tremors because they were caused by his military service.  Specifically, the Veteran claims that they were caused by his exposure to trichloroethylene (TCE) which, as a Hercules Missile crewmember in 1969 and 1970, he was required to use on a daily bases to clean all missile equipment including the missiles, launchers, and generators.  

Tellingly, the Veteran's service personnel records show that from approximately June 1968 to April 1973, the Veteran served in various rolls (i.e., launch helper, launch crewman, crewmember, armorer, supply specialist, etc...) and this service include serving as a Hercules Missile crewmember from October 1969 to January 1970.  

The Veteran also submitted an article on pollution at old missile sites, noting that TCE is one chemical left over at old intercontinental ballistic missile sites.

Moreover, post-service treatment records document the Veteran's complaints and treatment for hypertension (see, e.g., Kwiatkowski treatment record dated in August 2002; VA treatment record dated in February 2005), skin lesions (see, e.g., Central Carolina Dermatology Clinic records dated in October 2004, April 2008, and May 2011; VA treatment record dated in June 2009), and right hand tremors diagnosed as trigeminal neuralgia (see, e.g., Dr. H.A.P. letter dated in June 2010; VA treatment record dated in September 2010).

However, a review of the record on appeal does not reveal that the AOJ has contacted the appropriate Federal agency in an attempt to verify the Veteran's claim that in the normal course of operations, crewman in 1969 and 1970 cleaned Hercules Missiles and their support equipment with TCE or another carcinogen.  

Likewise, the record is negative for a medical opinion as to the relationship, if any, between the claimed in-service exposure to TCE or any other carcinogen cleaning agent that was used to clean the missile equipment and his current hypertension, a skin disorder, and neurological disorder.  Therefore, the Board finds that a remand is required to undertake this development.  See 38 U.S.C. § 5103A(b), (d) (2012); 38 C.F.R. § 19.9 (2017); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding private and VA treatment records.  See 38 U.S.C. § 5103A(b).  

After undertaking the above development, the AOJ should issue a supplemental statement of the case (SSOC) that provides the Veteran with notice of all the evidence added to the record since the June 2014 statement of the case (SOC), including the VA treatment records that were added to the record in September 2015 and October 2015.  See 38 C.F.R. § 19.31 (a SSOC will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Contact the appropriate Federal agency to verify the Veteran's claim that in the normal course of operations Hercules Missiles and their support equipment were cleaned by crewmembers in 1969 and/or 1970 with TCE or another carcinogen.  

Because these are Federal records, efforts to obtain them should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain them would be futile.  If the records cannot be located or no such records exist, a Memorandum of Unavailability documenting all of VA's actions to obtain the records should be prepared and associated with the claims file and the Veteran should be notified in writing that the records cannot be found.

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

3.  Associate with the claims file any outstanding VA treatment records.  

4.  After undertaking the above development to the extent possible, schedule the Veteran for examinations to determine the etiology of his hypertension, skin disorder manifested by lesions and cysts, and neurological disorder including one manifested by tremors.  The claims folder shoulder be made available to and reviewed by the examiner.  The examiner after a review of the record on appeal and, if needed, an examination of the Veteran should provide answers to the following questions: 

(i)  Provide a current diagnosis for all skin disorders manifested by lesions and cysts, as well as all neurological disorders including one manifested by tremors.

(ii) As to the Veteran's diagnosed hypertension, is it at least as likely as not that it is related to or had its onset during service?

(iii) As to any diagnosed skin disorder, is it at least as likely as not that it is related to or had its onset during service?

(iv) As to any diagnosed neurological disorder, is it at least as likely as not that it is related to or had its onset during service?

In providing the requested opinions, the examiner should comment on the Veteran's competent lay reports regarding his duties while on active duty and his observable symptomatology.

In providing the requested opinions, the examiner should comment on the Veteran's claim that in the normal course of operations Hercules Missiles and their support equipment were cleaned with TCE or another carcinogen in 1969 and 1970 and this caused his current hypertension, skin disorders, and neurological disorders.

In providing the requested opinions, the examiner cannot rely solely on negative evidence.

In providing the requested opinions, please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information--whether found in the record or outside the record--support your opinion, and (2) explain how that evidence justifies your opinion.

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then, after conducting any further development deemed warranted, adjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a SSOC that includes notice of the evidence added to the record since the June 2014 SOC, including the VA treatment records that were added to the record in September 2015 and October 2015.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

